                                          Case 4:20-cv-00981-YGR Document 63 Filed 12/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN STRICKLAND, et al.,                          Case No. 20-cv-00981-YGR (DMR)
                                   8                    Plaintiffs,
                                                                                           ORDER ON PLAINTIFFS’ MOTION
                                   9             v.                                        TO COMPEL SUBPOENA
                                                                                           COMPLIANCE
                                  10     MASAI UJIRI, et al.,
                                                                                           Re: Dkt. No. 52
                                  11                    Defendants.

                                  12          Plaintiffs Alan Strickland and Kelly Strickland filed this action on February 7, 2020,
Northern District of California
 United States District Court




                                  13   alleging that they suffered damages as a result of a physical confrontation between Alan Strickland

                                  14   and Defendant Masai Ujiri on June 13, 2019. [Docket No. 1.] The altercation took place in the

                                  15   Oakland Oracle Arena during a basketball game between the Golden State Warriors and the

                                  16   Toronto Raptors. Plaintiffs now move to compel nonparty Oakland Police Department (“OPD”)

                                  17   to respond to a subpoena, pursuant to Federal Rule of Civil Procedure 45(d)(2)(B)(i). [Docket No.

                                  18   52.] The subpoena requests five categories of documents, including documents related to any

                                  19   investigation of the confrontation between A. Strickland and Ujiri; video footage, audio

                                  20   recordings, and photographs of the incident; and communications relating to A. Strickland or

                                  21   Ujiri. [Docket No. 52-1, Declaration of Brett D. Beyler (“Beyler Decl.”), Ex. A (“Subpoena”) at

                                  22   4.] For the reasons stated below, the motion is granted.

                                  23          On August 20, 2020, Plaintiffs served the subpoena on OPD at 455 7th Street, Oakland,
                                       CA, which is the address for the Oakland Police Administration Building. [Docket No. 48.] Craig
                                  24
                                       Haney, an officer, accepted service on behalf of OPD. Id. OPD never objected to the subpoena,
                                  25
                                       filed a motion to quash, or responded in any way. Beyler Decl. ¶ 4. On November 13, 2020,
                                  26
                                       Plaintiffs filed the current motion to compel. They served a copy of the motion at the Oakland
                                  27
                                       Police Administration Building, and Carmen Rotaro (identified as a person in charge) accepted
                                  28
                                          Case 4:20-cv-00981-YGR Document 63 Filed 12/11/20 Page 2 of 2




                                   1   service. [Docket No. 55.] Any opposition to the motion was due November 27, 2020. OPD has

                                   2   not opposed the motion or made an appearance in this case.

                                   3          The subpoena seeks limited, tailored information relevant to the claims and defenses in this

                                   4   case. Plaintiffs served the subpoena and this motion at the address for the Oakland Police

                                   5   Administration Building on individuals who were authorized to accept service. OPD has not

                                   6   responded in any way to the subpoena or the current motion. Based on these facts, the court

                                   7   grants Plaintiffs’ motion.

                                   8          Plaintiffs shall serve a copy of this order on OPD and file a proof of service. OPD is

                                   9   ordered to respond to the subpoena by no later than 14 days after the date of service of this order.

                                  10   Failure to timely respond may result in sanctions.

                                  11

                                  12
                                                                                                                 ISTRIC
Northern District of California




                                                                                                             ES D
 United States District Court




                                                                                                            T          TC
                                                                                                          TA
                                  13




                                                                                                                                O
                                                                                                      S




                                                                                                                                 U
                                                                                                    ED
                                  14




                                                                                                                                  RT
                                                                                                                               D
                                                                                                                        RDERE
                                                                                                UNIT

                                              IT IS SO ORDERED.
                                                                                                                 OO
                                                                                                         IT IS S
                                  15




                                                                                                                                        R NIA
                                       Dated: December 11, 2020
                                  16
                                                                                                                              u
                                                                                                                      a M. Ry
                                                                                         ______________________________________
                                                                                                 NO




                                  17
                                                                                                              D  on n
                                                                                                        Judge



                                                                                                                                        FO
                                                                                                       Donna  M. Ryu
                                                                                                  RT




                                  18                                                           United States Magistrate Judge


                                                                                                                                    LI
                                                                                                         ER
                                                                                                    H




                                                                                                                                A
                                                                                                              N                     C
                                  19                                                                                            F
                                                                                                                  D IS T IC T O
                                                                                                                        R
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
